Exhibit 10.51

 

GUIDANCE SOFTWARE, INC.
2017 INCENTIVE AWARD PLAN

 

STOCK OPTION GRANT NOTICE

 

Guidance Software, Inc., a Delaware corporation, (the “Company”), pursuant to
the Guidance Software, Inc. 2017 Incentive Award Plan, as may be amended from
time to time (the “Plan”), hereby grants to the holder listed below (“Holder”)
an option to purchase the number of shares of the Company’s common stock
(“Shares”) set forth below (the “Option”).  This Option is subject to all of the
terms and conditions set forth herein, as well as in the Plan and the Stock
Option Agreement attached hereto as Exhibit A (the “Stock Option Agreement”),
each of which are incorporated herein by reference.  Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Grant Notice and the Stock Option Agreement.

 

Holder:

 

«Holder»

Grant Date:

 

«Grant_Date»

Vesting Commencement Date:

 

«VCD»

Exercise Price per Share:

 

$[   ]

Total Exercise Price:

 

«Total_Price»

Total Number of Shares Subject to the Option:

 

«Shares» shares

Expiration Date:

 

«Expiration»

Vesting Schedule:

 

Subject to Holder’s continued employment with or service to the Company or any
of its subsidiaries, the Option shall vest with respect to twenty-five percent
(25%) of the Shares subject thereto on the first anniversary of the Vesting
Commencement Date and with respect to an additional twenty-five percent (25%) of
the Shares subject thereto on each yearly anniversary thereafter, so that the
Option shall be vested with respect to all of the Shares subject thereto on the
fourth anniversary of the Vesting Commencement Date; provided, however, that to
the extent permitted by applicable law, the Administrator may, in its sole
discretion, suspend vesting of the Option during all or any part of any leave of
absence taken by Holder.

 

Type of Option:

o  Incentive Stock Option

o  Non-Qualified Stock Option

 

--------------------------------------------------------------------------------


 

By his or her signature and the Company’s signature below, Holder agrees to be
bound by the terms and conditions of the Plan, the Stock Option Agreement, and
this Grant Notice.  Holder has reviewed the Stock Option Agreement, the Plan and
this Grant Notice in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Stock Option Agreement and the Plan. 
Holder hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Stock Option Agreement.  In addition, by signing below,
Holder also agrees that the Company, in its sole discretion, may satisfy any
withholding obligations in accordance with Section 3.5 of the Agreement by
(i) withholding Shares otherwise issuable to Holder upon exercise of the Option,
(ii) instructing a broker on Holder’s behalf to sell Shares otherwise issuable
to Holder upon exercise of the Option and submit the proceeds of such sale to
the Company, or (iii) using any other method permitted by Section 3.5 of the
Agreement or the Plan.

 

GUIDANCE SOFTWARE, INC.:

HOLDER:

 

 

 

 

By:

 

 

By:

 

Print Name:

 

 

Print Name:

«Holder»

Title:

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

 

GUIDANCE SOFTWARE, INC. STOCK OPTION AGREEMENT

 

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Guidance Software, Inc.,
a Delaware corporation (the “Company”), has granted to Holder an Option under
the Guidance Software, Inc. 2017 Incentive Award Plan, as may be amended from
time to time (the “Plan”), to purchase the number of Shares indicated in the
Grant Notice.

 

ARTICLE 1.

 

GENERAL

 

1.1                               Defined Terms.  Capitalized terms not
specifically defined herein shall have the meanings specified in the Plan and
the Grant Notice.

 

1.2                               Incorporation of Terms of Plan.  The Option is
subject to the terms and conditions of the Plan which are incorporated herein by
reference.  In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

 

ARTICLE 2.

 

GRANT OF OPTION

 

2.1                               Grant of Option.  In consideration of Holder’s
past and/or continued employment with or service to the Company or any
Subsidiary and for other good and valuable consideration, effective as of the
Grant Date set forth in the Grant Notice (the “Grant Date”), the Company
irrevocably grants to Holder the Option to purchase any part or all of an
aggregate of the number of Shares set forth in the Grant Notice, upon the terms
and conditions set forth in the Plan and this Agreement, subject to adjustments
as provided in Section 13.2 of the Plan.  Unless designated as a Non-Qualified
Stock Option in the Grant Notice, the Option shall be an Incentive Stock Option
to the maximum extent permitted by law.

 

2.2                               Exercise Price.  The exercise price of the
Shares subject to the Option shall be as set forth in the Grant Notice, without
commission or other charge; provided, however, that the price per share of the
Shares subject to the Option shall not be less than 100% of the Fair Market
Value of a share of Common Stock on the Grant Date.  Notwithstanding the
foregoing, if this Option is designated as an Incentive Stock Option and Holder
is a Greater Than 10% Stockholder as of the Grant Date, the exercise price per
share of the Shares subject to the Option shall not be less than 110% of the
Fair Market Value of a share of Common Stock on the Grant Date.

 

2.3                               Consideration to the Company.  In
consideration of the grant of the Option by the Company, Holder agrees to render
faithful and efficient services to the Company or any Subsidiary.  Nothing in
the Plan or this Agreement shall confer upon Holder any right to continue in the
employ or service of the Company, any Subsidiary or any affiliate or shall
interfere with or restrict in any way the rights of the Company, its
Subsidiaries and its affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of Holder at any time for any reason
whatsoever, with or without cause, except to the extent expressly provided
otherwise in a written agreement between the Company or an affiliate and Holder.

 

A-1

--------------------------------------------------------------------------------


 

ARTICLE 3.

 

PERIOD OF EXERCISABILITY

 

3.1                               Commencement of Exercisability.

 

(a)                                 Subject to Sections 3.2, 3.3, and 5.11
hereof, the Option shall become vested and exercisable in such amounts and at
such times as are set forth in the Grant Notice.

 

(b)                                 No portion of the Option which has not
become vested and exercisable at the date of Holder’s Termination of Service
shall thereafter become vested and exercisable, except as may be otherwise
provided by the Administrator or as set forth in a written agreement between the
Company and Holder.

 

(c)                                  Notwithstanding Section 3.1(a) hereof and
the Grant Notice, but subject to Section 3.1(b) hereof, in the event Holder
incurs a Termination of Service (i) without Cause or (ii) if Holder is a party
to a written employment or similar agreement with the Company (or any
Subsidiary) in which the term “Good Reason” is defined, then for Good Reason (as
such term is defined in the applicable written employment or similar agreement),
in either case, on or within twelve (12) months following a Change in Control,
the Option shall become fully vested and exercisable as to all Shares subject
thereto, provided that the Option has not yet expired or been terminated.

 

As used in this Agreement, “Cause” means (i) Holder’s unauthorized use or
disclosure of confidential information or trade secrets of the Company or a
Subsidiary; (ii) Holder’s conviction of, or the entry of a plea of guilty or
nolo contendere by Holder to, a felony under the laws of the United States or
any state thereof or a crime involving moral turpitude; (iii) Holder’s gross
negligence or willful misconduct or Holder’s continued failure to perform
assigned duties after receiving notification thereof from the Company or a
Subsidiary, which failure is not cured within ten (10) days of receipt of such
notification; or (iv) an act of fraud or dishonesty committed by Holder against
the Company or a Subsidiary.  The foregoing definition shall not in any way
preclude or restrict the right of the Company (or any Subsidiary) to discharge
or dismiss any Holder or other person in the service of the Company (or any
Subsidiary) for any other acts or omissions, but such other acts or omissions
shall not be deemed, for purposes of this Agreement, to constitute grounds for
termination for Cause.  Notwithstanding the foregoing, if Holder is a party to a
written employment or similar agreement with the Company (or any Subsidiary) in
which the term “Cause” is defined, then “Cause” shall be as such term is defined
in the applicable written employment or similar agreement.

 

3.2                               Duration of Exercisability.  Each installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof.

 

3.3                               Expiration of Option.  The Option may not be
exercised to any extent by anyone after the first to occur of the following
events:

 

(a)                                 The Expiration Date set forth in the Grant
Notice, which shall in no event be more than ten (10) years from the Grant Date;

 

(b)                                 If this Option is designated as an Incentive
Stock Option and Holder, at the time the Option was granted, was a Greater Than
10% Stockholder, the expiration of five (5) years from the Grant Date;

 

A-2

--------------------------------------------------------------------------------


 

(c)                                  The expiration of three (3) months from the
date of Holder’s Termination of Service, unless such termination occurs by
reason of Holder’s death or disability or Holder’s Termination of Service for
Cause;

 

(d)                                 The expiration of one (1) year from the date
of Holder’s Termination of Service by reason of Holder’s death or disability; or

 

(e)                                  Except as the Administrator may otherwise
approve, upon Holder’s Termination of Service for Cause.

 

3.4                               Special Tax Consequences.  Holder acknowledges
that, to the extent that the aggregate Fair Market Value (determined as of the
time the Option is granted) of all Shares with respect to which Incentive Stock
Options, including the Option (if applicable), are exercisable for the first
time by Holder in any calendar year exceeds $100,000, the Option and such other
options shall be Non-Qualified Stock Options to the extent necessary to comply
with the limitations imposed by Section 422(d) of the Code.  Holder further
acknowledges that the rule set forth in the preceding sentence shall be applied
by taking the Option and other “incentive stock options” into account in the
order in which they were granted, as determined under Section 422(d) of the Code
and the Treasury Regulations thereunder.  Holder also acknowledges that an
Incentive Stock Option exercised more than three (3) months after Holder’s
termination of employment, other than by reason of death or disability, will be
taxed as a Non-Qualified Stock Option.

 

3.5                               Tax Liability.

 

(a)                                 For purposes of this Agreement, “Tax
Liability” shall mean any liability for income tax, withholding tax and any
other employment related taxes or social security contributions in any
jurisdiction.

 

(b)                                 The Option cannot be exercised until Holder
has made such arrangements as the Company may require for the satisfaction of
any Tax Liability that may arise in connection with the exercise of the Option
and/or the acquisition of the Shares by Holder.  The Company shall not be
required to issue, allot or transfer Shares until Holder has satisfied this
obligation.

 

(c)                                  Holder hereby acknowledges that the Company
(i) makes no representations or undertakings regarding the treatment of any Tax
Liabilities in connection with any aspect of the Option and (ii) does not commit
to and is under no obligation to structure the terms of the grant or any aspect
of any Award, including the Option, to reduce or eliminate Holder’s liability
for Tax Liabilities or achieve any particular tax result.  Furthermore, if
Holder becomes subject to tax in more than one jurisdiction between the date of
grant of an Award, including the Option, and the date of any relevant taxable
event, Holder acknowledges that the Company may be required to withhold or
account for Tax Liabilities in more than one jurisdiction.

 

ARTICLE 4.

 

EXERCISE OF OPTION

 

4.1                               Person Eligible to Exercise.  Except as
provided in Section 5.3 hereof, during the lifetime of Holder, only Holder may
exercise the Option or any portion thereof, unless it has been disposed of
pursuant to a DRO.  After the death of Holder, any exercisable portion of the
Option may, prior to the time when the Option becomes unexercisable under
Section 3.3 hereof, be exercised by the

 

A-3

--------------------------------------------------------------------------------


 

deceased Holder’s personal representative or by any person empowered to do so
under the deceased Holder’s will or under the then applicable laws of descent
and distribution.

 

4.2                               Partial Exercise.  Any exercisable portion of
the Option or the entire Option, if then wholly exercisable, may be exercised in
whole or in part at any time prior to the time when the Option or portion
thereof becomes unexercisable under Section 3.3 hereof.  However, the Option
shall not be exercisable with respect to fractional Shares.

 

4.3                               Manner of Exercise.  The Option, or any
exercisable portion thereof, may be exercised solely by delivery to the Company
(or any third party administrator or other person or entity designated by the
Company; for the avoidance of doubt, delivery shall include electronic
delivery), during regular business hours, of all of the following prior to the
time when the Option or such portion thereof becomes unexercisable under
Section 3.3 hereof:

 

(a)                                 An exercise notice in a form specified by
the Administrator, stating that the Option or portion thereof is thereby
exercised, such notice complying with all applicable rules established by the
Administrator.  The notice shall be signed by Holder or other person then
entitled to exercise the Option or such portion of the Option;

 

(b)                                 The receipt by the Company of full payment
for the Shares with respect to which the Option or portion thereof is exercised,
including payment of any applicable withholding tax, which shall be made by
deduction from other compensation payable to Holder or in such other form of
consideration permitted under Section 4.4 hereof that is acceptable to the
Company;

 

(c)                                  Any other written representations or
documents as may be required in the Administrator’s sole discretion to evidence
compliance with the Securities Act, the Exchange Act or any other applicable
law, rule or regulation; and

 

(d)                                 In the event the Option or portion thereof
shall be exercised pursuant to Section 4.1 hereof by any person or persons other
than Holder, appropriate proof of the right of such person or persons to
exercise the Option.

 

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

 

4.4                               Method of Payment.  Payment of the exercise
price shall be by any of the following, or a combination thereof, at the
election of Holder:

 

(a)                                 Cash or check;

 

(b)                                 With the consent of the Administrator,
surrender of Shares (including, without limitation, Shares otherwise issuable
upon exercise of the Option) held for such period of time as may be required by
the Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of delivery equal to the aggregate exercise price
of the Option or exercised portion thereof; or

 

(c)                                  Other legal consideration acceptable to the
Administrator (including, without limitation, through the delivery of a notice
that Holder has placed a market sell order with a broker with respect to Shares
then issuable upon exercise of the Option, and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise

 

A-4

--------------------------------------------------------------------------------


 

price; provided that payment of such proceeds is then made to the Company at
such time as may be required by the Company, but in any event not later than the
settlement of such sale).

 

4.5                               Conditions to Issuance of Common Stock.  The
Shares deliverable upon the exercise of the Option, or any portion thereof, may
be either previously authorized but unissued Shares, treasury stock or Shares
purchased on the open market.  Such Shares shall be fully paid and
nonassessable.  The Company shall not be required to issue or deliver any Shares
purchased upon the exercise of the Option or portion thereof prior to
fulfillment of all of the conditions in Section 11.5 of the Plan and following
conditions:

 

(a)                                 The admission of such Shares to listing on
all stock exchanges on which such Common Stock is then listed;

 

(b)                                 The completion of any registration or other
qualification of such Shares under any state or federal law or under rulings or
regulations of the Securities and Exchange Commission or of any other
governmental regulatory body, which the Administrator shall, in its absolute
discretion, deem necessary or advisable;

 

(c)                                  The obtaining of any approval or other
clearance from any state or federal governmental agency which the Administrator
shall, in its absolute discretion, determine to be necessary or advisable;

 

(d)                                 The receipt by the Company of full payment
for such Shares, including payment of any applicable withholding tax, which may
be in one or more of the forms of consideration permitted under Section 4.4
hereof; and

 

(e)                                  The lapse of such reasonable period of time
following the exercise of the Option as the Administrator may from time to time
establish for reasons of administrative convenience.

 

Notwithstanding the foregoing, the issuance of such shares shall not be delayed
if and to the extent that such delay would result in a violation of Section 409A
of the Code.  In the event that the Company delays the issuance of such shares
because it reasonably determines that the issuance of such shares will violate
Applicable Law, such issuance shall be made at the earliest date at which the
Company reasonably determines that issuing such shares will not cause such
violation, as required by Treasury Regulation Section 1.409A-2(b)(7)(ii).

 

4.6                               Rights as Stockholder.  The holder of the
Option shall not be, nor have any of the rights or privileges of, a stockholder
of the Company, including, without limitation, voting rights and rights to
dividends, in respect of any Shares purchasable upon the exercise of any part of
the Option unless and until such Shares shall have been issued by the Company
and held of record by such holder (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company).  No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 13.2
of the Plan.

 

ARTICLE 5.

 

OTHER PROVISIONS

 

5.1                               Administration.  The Administrator shall have
the power to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules.  All actions taken
and all

 

A-5

--------------------------------------------------------------------------------


 

interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Holder, the Company and all other interested persons. 
No member of the Committee or the Board shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, this Agreement or the Option.

 

5.2                               Whole Shares.  The Option may only be
exercised for whole Shares.

 

5.3                               Option Not Transferable.

 

(a)                                 Subject to Section 4.1 hereof, the Option
may not be sold, pledged, assigned or transferred in any manner other than by
will or the laws of descent and distribution or, subject to the consent of the
Administrator, pursuant to a DRO.  Neither the Option nor any interest or right
therein shall be liable for the debts, contracts or engagements of Holder or his
or her successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, hypothecation, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect, except to the extent that such
disposition is permitted by the preceding sentence.

 

(b)                                 During the lifetime of Holder, only Holder
may exercise the Option (or any portion thereof), unless it has been disposed of
pursuant to a DRO; after the death of Holder, any exercisable portion of the
Option may, prior to the time when such portion becomes unexercisable under the
Plan or this Agreement, be exercised by Holder’s personal representative or by
any person empowered to do so under the deceased Holder’s will or under the
then-applicable laws of descent and distribution.

 

(c)                                  Notwithstanding any other provision in this
Agreement, Holder may, in the manner determined by the Administrator, designate
a beneficiary to exercise the rights of Holder and to receive any distribution
with respect to the Option upon Holder’s death.  A beneficiary, legal guardian,
legal representative, or other person claiming any rights pursuant to the Plan
is subject to all terms and conditions of the Plan and this Agreement, except to
the extent the Plan and this Agreement otherwise provide, and to any additional
restrictions deemed necessary or appropriate by the Administrator.  If Holder is
married or a domestic partner in a domestic partnership qualified under
Applicable Law and resides in a community property state, a designation of a
person other than Holder’s spouse or domestic partner, as applicable, as his or
her beneficiary with respect to more than 50% of Holder’s interest in the Option
shall not be effective without the prior written consent of Holder’s spouse or
domestic partner.  If no beneficiary has been designated or survives Holder,
payment shall be made to the person entitled thereto pursuant to Holder’s will
or the laws of descent and distribution.  Subject to the foregoing, a
beneficiary designation may be changed or revoked by Holder at any time provided
the change or revocation is filed with the Administrator prior to Holder’s
death.

 

5.4                               Tax Consultation.  Holder understands that
Holder may suffer adverse tax consequences as a result of the grant, vesting
and/or exercise of the Option, and/or with the purchase or disposition of the
Shares subject to the Option.  Holder represents that Holder has consulted with
any tax consultants Holder deems advisable in connection with the purchase or
disposition of such Shares and that Holder is not relying on the Company for any
tax advice.

 

5.5                               Binding Agreement.  Subject to the limitation
on the transferability of the Option  contained herein, this Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

A-6

--------------------------------------------------------------------------------


 

5.6                               Adjustments Upon Specified Events.  The
Administrator may accelerate the vesting of the Option in such circumstances as
it, in its sole discretion, may determine.  In addition, upon the occurrence of
certain events relating to the Common Stock contemplated by Section 13.2 of the
Plan, the Administrator shall make such adjustments the Administrator deems
appropriate in the number of Shares subject to the Option, the exercise price of
the Option and the kind of securities that may be issued upon exercise of the
Option.  Holder acknowledges that the Option is subject to adjustment,
modification and termination in certain events as provided in this Agreement and
Section 13.2 of the Plan.

 

5.7                               Notices.  Any notice to be given under the
terms of this Agreement to the Company shall be addressed to the Company in care
of the General Counsel of the Company at the Company’s principal office, and any
notice to be given to Holder shall be addressed to Holder at Holder’s last
address reflected on the Company’s records.  By a notice given pursuant to this
Section 5.7, either party may hereafter designate a different address for
notices to be given to that party.  Any notice which is required to be given to
Holder shall, if Holder is then deceased, be given to the person entitled to
exercise his or her Option pursuant to Section 4.1 hereof by written notice
under this Section 5.7.  Any notice shall be deemed duly given when sent via
email or when sent by certified mail (return receipt requested) and deposited
(with postage prepaid) in a post office or branch post office regularly
maintained by the United States Postal Service.

 

5.8                               Titles.  Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.

 

5.9                               Governing Law.  The laws of the State of
California shall govern the interpretation, validity, administration,
enforcement and performance of the terms of this Agreement without regard to
conflicts of laws thereof or of any other jurisdiction.

 

5.10                        Conformity to Securities Laws.  Holder acknowledges
that the Plan and this Agreement are intended to conform to the extent necessary
with all provisions of the Securities Act and the Exchange Act and any and all
Applicable Law and regulations and rules promulgated by the Securities and
Exchange Commission thereunder, and state securities laws and regulations. 
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Option is granted and may be exercised, only in such a manner as to
conform to such Applicable Law.  To the extent permitted by applicable law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such Applicable Law.

 

5.11                        Amendment, Suspension and Termination.  This
Agreement may be amended in a writing signed by Holder and a duly authorized
representative of the Company.  In addition, to the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the Option in any material way without the prior written
consent of Holder.

 

5.12                        Successors and Assigns.  The Company may assign any
of its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer herein set forth in
Section 5.3 hereof, this Agreement shall be binding upon Holder and his or her
heirs, executors, administrators, successors and assigns.

 

A-7

--------------------------------------------------------------------------------


 

5.13                        Notification of Disposition.  If this Option is
designated as an Incentive Stock Option, Holder shall give prompt notice to the
Company of any disposition or other transfer of any Shares

 

acquired under this Agreement if such disposition or transfer is made (a) within
two (2) years from the Grant Date with respect to such Shares or (b) within one
(1) year after the transfer of such Shares to Holder.  Such notice shall specify
the date of such disposition or other transfer and the amount realized, in cash,
other property, assumption of indebtedness or other consideration, by Holder in
such disposition or other transfer.

 

5.14                        Limitations Applicable to Section 16 Persons. 
Notwithstanding any other provision of the Plan or this Agreement, if Holder is
subject to Section 16 of the Exchange Act, the Plan, the Option and this
Agreement shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule.  To the extent permitted by applicable law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.

 

5.15                        Not a Contract of Service Relationship.  Nothing in
this Agreement or in the Plan shall confer upon Holder any right to continue to
serve as an employee or other service provider of the Company or any of its
affiliates or interfere with or restrict in any way with the right of the
Company or any of its affiliates, which rights are hereby expressly reserved, to
discharge or to terminate for any reason whatsoever, with or without cause, the
services of Holder at any time.

 

5.16                        Entire Agreement.  The Plan, the Grant Notice and
this Agreement (including all Exhibits thereto) constitute the entire agreement
of the parties and supersede in their entirety all prior undertakings and
agreements of the Company and Holder with respect to the subject matter hereof.

 

5.17                        Section 409A.  This Option is not intended to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code (together with any Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the date hereof,
“Section 409A”).  However, notwithstanding any other provision of the Plan, the
Grant Notice or this Agreement (or any Exhibits hereto), if at any time the
Administrator determines that the Option (or any portion thereof) may be subject
to Section 409A, the Administrator shall have the right in its sole discretion
(without any obligation to do so or to indemnify Holder or any other person for
failure to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement (or any Exhibits hereto), or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Administrator determines are necessary or appropriate
either for the Option to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A.

 

5.18                        Limitation on Holder’s Rights.  Participation in the
Plan confers no rights or interests other than as herein provided.  This
Agreement creates only a contractual obligation on the part of the Company as to
amounts payable and shall not be construed as creating a trust.  Neither the
Plan nor any underlying program, in and of itself, has any assets.  Holder shall
have only the rights of a general unsecured creditor of the Company with respect
to amounts credited and benefits payable, if any, with respect to the Option,
and rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to options, as and when exercised pursuant to
the terms hereof.

 

5.19                        Consent to Personal Data Use.  Holder acknowledges
and agrees that the Company is permitted to collect, hold, store, process,
modify, transfer, lock or delete certain personal (and sensitive) data in any
medium about Holder (i.e., name, home address, telephone number, e-mail address,
date of birth, tax identification number and payroll information) as a part of
its personnel and other business

 

A-8

--------------------------------------------------------------------------------


 

records for the exclusive purpose of tracking stock option grants, processing
stock option exercises and subsequent share transfers and sales, arranging for
appropriate tax reporting and withholding and regulatory tracking and reporting
purposes and the Company may disclose such information to third parties in the
event that such disclosure is in the Company’s view required for the proper
tracking of stock option grants, processing stock option exercises and
subsequent share transfers and sales, arranging for appropriate tax reporting
and withholding and regulatory tracking.  For these purposes, this personal data
will be transferred to other locations, including locations outside of the
European Union and in so-called insecure third-party countries that do not
guarantee the data privacy protection level of the European Union.

 

A-9

--------------------------------------------------------------------------------